Citation Nr: 1545335	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  08-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to an initial compensable rating for ingrown toenails of the bilateral great toes.

4.  Entitlement to an initial compensable rating for hyperhidrosis with dermatitis of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for ingrown toenails of the bilateral great toes and hyperhidrosis with dermatitis of the feet.  The RO assigned initial noncompensable (0 percent) disability ratings for each disability, retroactively effective from December 10, 2004, the date of the Veteran's service connection claims.  The August 2006 rating decision also denied service connection for bilateral hearing loss and a right knee disorder.  The Veteran filed a Notice of Disagreement (NOD) in August 2007, appealing the initial disability ratings assigned and the service connection denials.  The RO issued a Statement of the Case (SOC) in March 2008.  In May 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In June 2009, the Veteran failed to show for the video hearing he had requested in connection with his appeal.  Because good cause was not shown for his failure to appeal, the Board finds that VA adjudication of the appeal may go forward without rescheduling him for another hearing.  38 C.F.R. § 20.704(d) (2015).

In March 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

In May 2008, VA received the Veteran's Substantive Appeal concerning the denial of service connection for thirteen other disorders, and these issues were remanded by the Board in its March 2012 remand.  However, subsequent November 2012, March 2013, and July 2013 rating decisions granted service connection for all thirteen of those claims.  The Veteran did not appeal the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

With the exception of the bilateral hearing loss claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have sufficient hearing loss in his ears to be considered a disability by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in December 2004, June 2005, and March 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The March 2006 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The December 2004 and June 2005 letters were provided prior to the initial RO adjudication of his claim.  The March 2006 duty-to-assist letter was not provided before the initial RO adjudication of his claim in August 2006.  However, after he was provided the letter, the claim was then readjudicated in the March 2008 SOC and September 2008, February 2009, and November 2013 Supplemental SOCs (SSOCs) based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in April 2012 and June 2012, the results of which have been included in the claims file for review.  The examinations involved thorough examinations of the Veteran.  The June 2012 examination also involved a review of the claims file and a medical opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its March 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for an additional VA examination, which he had in April 2012 and June 2012.  The remand also directed the AOJ to obtain copies of the Veteran's recent VA and military treatment records.  These records were obtained and associated with the claims file upon remand.  Finally, the remand included readjudicating the claim, which was accomplished in the November 2013 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Bilateral Hearing Loss Claim

The Veteran seeks service connection for bilateral hearing loss.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there can be no valid claim).  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since filing his service connection claim in December 2004, VA treatment records dated in November 2006, December 2006, and May 2007 document hearing loss, but do not provide the necessary findings to determine whether the Veteran has sufficient hearing loss in his ears to be considered a disability by VA standards.

Accordingly, based on the aforementioned treatment records, the Veteran was provided VA examinations in April 2012 and June 2012.  

At the April 2012 VA examination, the VA examiner, following a physical examination of the Veteran, determined that the Veteran had problems with his hearing, but provided no further information.

At the June 2012 VA audiological examination, audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
10
5
RIGHT
10
15
15
5
15

Using the Maryland CNC Word List test, his speech recognition scores were 98 percent in the right ear and 96 percent in the left ear.

The Board has reviewed the above evidence and finds that there is no indication of a current bilateral hearing loss disorder as defined under 38 C.F.R. § 3.385.  Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has a sufficient hearing loss disability in his ears for this claim.  

Without this required proof of a current disorder, the claim for service connection necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the Veteran has never had a current diagnosis, either when filing his claim or at any time since.  So without the required proof that he has a current diagnosis, the Board need not determine whether there is a correlation between the disorder and his military service because this is an impossibility.

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer, 210 F.3d at 1353. 

Accordingly, service connection for bilateral hearing loss is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran has sufficient hearing loss in his ears to be considered a disability by VA standards) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such diagnosis.  The medical evidence establishes that the Veteran does not have a clinical diagnosis of bilateral hearing loss.  The VA examiners and physicians considered the lay assertions of record, but ultimately found that the Veteran did not have a current diagnosis.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.


REMAND

Right Knee Claim

This claim was previously remanded by the Board in March 2012 for, in pertinent part, a VA examination and medical opinion.  The Veteran was afforded a VA examination in April 2012 to address the nature and etiology of his right knee disorder.  At the examination, the Veteran was diagnosed with small Baker cyst and chondromalacia patella of the right knee.  Following a review of the claims file, the April 2012 VA examiner determined that "the above conditions [referring to current cervical spine, right knee, lumbar spine, and foot diagnoses] are at least as likely as not (50 percent probability or more) that it is due to the claimant's military service or has continued since that time?"  The opinion appears to be speculative and no rationale is provided for the opinion.  Accordingly, a VA addendum medical opinion was obtained in February 2013.  Following a review of the claims file, the February 2013 VA examiner provided a negative nexus opinion.  However, the February 2013 VA examiner did not address the in-service July 1990 right leg injury, as directed by the Board in its March 2012 remand, and did not consider the February 2008 buddy statement regarding the Veteran's in-service injury to his right knee.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders"); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that another VA medical opinion is necessary before a decision on the merits may be reached.  

Feet Claims

Initially, in the May 2015 Informal Hearing Presentation (IHP), the Veteran's representative requested that the Veteran's recent outstanding treatment records be obtained.  These recent VA treatment records are not currently in the claims file, as the most recent VA Medical Center (VAMC) treatment records in the claims file from the Las Vegas, Nevada, location, are dated from March 2012.  Additionally, the Veteran's most recent treatment records from the Nellis Air Force Base are dated from May 2011.  On remand, all pertinent and recent VA and military treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005). 

Additionally, the Veteran's last VA skin and scar examinations to assess the current severity of his service-connected ingrown toenails of the bilateral great toes and hyperhidrosis with dermatitis of the feet were in April 2012.  Those examinations are now over three years old.  Additionally, in the May 2015 IHP, the Veteran's representative stated that the service-connected disabilities had worsened, and requested new examinations be obtained.  Thus, the Board finds that the current evidence of record is insufficient to decide the claims.  Upon remand, new VA skin and scar examinations are required to assess the current severity of the Veteran's service-connected ingrown toenails of the bilateral great toes and hyperhidrosis with dermatitis of the feet.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records from VAMC in Las Vegas, Nevada, dated since March 2012.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent treatment records from the Mike O'Callaghan Federal Hospital on the Nellis Air Force Base in Nevada dated since May 2011.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, the AOJ should ask the VA examiner who conducted the April 2012 VA examination to provide an addendum opinion; or, if that VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed right knee disorder.  If the April 2012 VA examiner is unavailable, then another appropriate examiner should be asked to render the opinion.  The VA examiner should thoroughly review the Veteran's VA file, particularly the STRs and lay statements.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is asked to address whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed right knee disorder was incurred in or caused by his active military service.  In forming the medical opinion, the VA examiner is asked to address the Veteran's and a fellow solider's lay statements regarding the incurrent of the right knee disorder and the July 1990 STR documenting an in-service right leg injury.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, which may reasonably explain the medical guidance in the study of this case. 

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After obtaining the above records, provide VA skin and scar examination(s) to the Veteran in order to assist in evaluating the severity of his service-connected ingrown toenails of the bilateral great toes and hyperhidrosis with dermatitis of the feet.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the rating codes, particularly Diagnostic Codes 7801, 7803, 7805, 7806, and 7832.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file must be made available to the examiner.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


